Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 29, 2019

                                            No. 04-19-00180-CV

           IN RE FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On March 26, 2019, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than April 16, 2019. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on March 29, 2019.



                                                                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI11399, styled Cassandra Longoria v. Farmers Insurance d/b/a
Farmers Texas County Mutual Insurance, pending in the 285th Judicial District Court, Bexar County, Texas. The
Honorable Karen H. Pozza signed one of the orders and the Honorable Laura Salinas signed another order at issue in
this proceeding.